Exhibit 10.1


SEMTECH CORPORATION
EXECUTIVE STOCK OWNERSHIP GUIDELINES


As amended effective August 17, 2016




Consistent with an emphasis on higher standards of corporate governance, the
Compensation Committee (the “Committee”) of the Board of Directors of Semtech
Corporation, a Delaware corporation (the “Company”), believes that the
investment community values stock ownership by officers and that, by holding an
equity position in the Company, officers demonstrate their commitment to and
belief in the long-term profitability of the Company. Accordingly, the Committee
believes that ownership of Company stock by officers should be encouraged.


Covered Individuals


These Executive Stock Ownership Guidelines (these “Guidelines”) apply to the
Company’s officers who are determined by the Company’s Board of Directors to be
subject to Section 16 of the Securities Exchange Act of 1934 (each, an
“Executive Officer”).


Chief Executive Officer Target Ownership


The Chief Executive Officer should seek to acquire and maintain a level of
ownership of Company common stock that has a fair market value equal to five
times the Chief Executive Officer’s annualized base salary level as in effect
from time to time.


Executive Officer Target Ownership


Each Executive Officer other than the Chief Executive Officer should seek to
acquire and maintain a level of ownership of Company common stock that has a
fair market value equal to two times the executive’s annualized base salary
level as in effect from time to time.


Retention/Holding Requirements


If an Executive Officer’s level of ownership of Company common stock does not
satisfy the applicable level provided for above, the Executive Officer is
expected to hold at least 50% of net vested shares acquired upon the exercise,
payment or vesting, as the case may be, on or after the effective date of this
amended version of these Guidelines first set forth above of any stock option,
stock unit, restricted stock, or other equity award granted by the Company to
him or her. For this purpose, the “net vested shares” acquired means the net
number of vested shares acquired upon exercise, payment or vesting, as the case
may be, of the award, less and after giving effect to any shares sold or
withheld to pay the exercise price of the award (in the case of stock options)
and any applicable withholding obligations arising from the exercise, vesting or
payment of the award.


Each Executive Officer should work toward achieving the applicable target level
of stock ownership with the objective of meeting the Guidelines within five
years of becoming subject to these Guidelines. Once the Executive Officer has
achieved the target level of stock ownership, the Executive Officer should
maintain at least that level of ownership for the duration of his or her tenure
with the Company and, if his or her level of stock ownership should fall below
the target level (for example, and without limitation, as a result of an
increase in base salary or a decline in Company stock price) during his or




- 1 -
Executive Stock Ownership Guidelines        Amended August 17, 2016



--------------------------------------------------------------------------------




her tenure with the Company, the retention/holding provisions above will again
apply until the Executive Officer has again achieved the applicable target level
of stock ownership.


Implementation


For purposes of determining whether the above ownership target is satisfied, the
following sources of stock ownership will be included:


•
shares of Company common stock purchased by an Executive Officer on the open
market or acquired and held upon exercise of stock options and/or after the
vesting of any Company restricted stock or similar awards;



•
shares of Company common stock owned directly by the spouse or minor children of
an Executive Officer, if the spouse or minor children reside with the Executive
Officer;

•
restricted shares of Company common stock granted to an Executive Officer by the
Company, whether or not vested;

•
stock units granted by the Company, whether or not vested and whether or not
payable in stock or cash of equivalent value; and

•
shares of Company common stock held in a trust established for estate and/or tax
planning purposes that is revocable by an Executive Officer and/or the spouse of
an Executive Officer.



For purposes of determining whether the ownership target is satisfied, shares
underlying any unexercised outstanding option, whether or not vested, will not
be included.


Other Important Information


Executive Officers are also subject to applicable federal and state laws and
Company policy restricting trading on material non-public or “inside”
information. These laws and rules may also limit the ability of an Executive
Officer to buy or sell shares from time to time. Affiliates of the Company may
also be subject to reporting obligations and potential matching liability under
Section 16 of the Securities Exchange Act of 1934. Any resales of Company shares
by an affiliate must typically be made in accordance with the volume, manner of
sale, notice and other requirements of SEC Rule 144. Compliance with these
Guidelines is in addition to, not in lieu of, compliance with any other
applicable laws or Company policies.


Amendment; Waiver


The Committee reserves the right to amend these Guidelines from time to time and
may, in its discretion, suspend or grant waivers to these Guidelines from time
to time in such circumstances as it may deem appropriate.




Adopted by the Compensation Committee August 17, 2016




- 2 -
Executive Stock Ownership Guidelines        Amended August 17, 2016

